-,.
      AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                              FILED
                                                                                                                              OCT 1 8 2018
                                            UNITED STATES DISTRICT COUR
                                                                                                                       CLERK, U.S. DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                     SOUTHE     !STRICT OF CALIFORNIA
                                                                                                                     BY                       DEPUTY
                   UNITED STATES OF AMERICA                                       JUDGMENT IN ACRI
                                       v.                                         (For Offenses Committed On or After November 1, 1987)
                MARITZEL SOLIS-VALDOVINOS (1)
                                                                                     Case Number:         18CR4286-BAS

                                                                                  JULIE BLAIR
                                                                                  Defendant's Attorney
      REGISTRATION NO.                 72138298
      D -
      THE DEFENDANT:
      IZI pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                   Count
      Title & Section                     Nature of Offense                                                                       Number(s)
      18 USC 1544                         MISUSE OF PASSPORT                                                                         1




          The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

      D     The defendant has been found not guilty on count(s)

      D     Count(s)                                                     are            dismissed on the motion of the United States.

      1Zi   Assessment : $100 REMITTED


            JVTA Assessment*: $
      D
            *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
      IZI   No fine                   D Forfeiture pursuant to order filed                                                   , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
      any material change in the defendant's economic circumstances.




                                                                                  HON. C         THIA BASHANT
                                                                                  UNITED STATES DISTRICT JUDGE



                                                                                                                                 18CR4286-BAS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                MARlTZEL SOLIS-VALDOVINOS (1)                                            Judgment - Page 2 of2
CASE NUMBER:              l 8CR4286-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR4286-BAS
